Citation Nr: 1411184	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-43 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for motor seizures, residuals of post-traumatic encephalopathy.

2.  Entitlement to a separate disability rating for post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches. 

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty for training from May to August 1976 and on active duty from April 1978 to December 1981.  Additional periods of active duty for training in June and August 1977 are also reported.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied an increased rating for post-traumatic encephalopathy with secondary motor seizures and a July 2009 rating decision that denied an increased rating for residuals of fracture of the left medial malleolus and TDIU.

In July 2013, the Board remanded the case for further development.  Since the requested development regarding entitlement to TDIU has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for post-traumatic encephalopathy with secondary motor seizures has been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a neck disability and headaches have been added as they were raised by the record as related to the same event that caused the service-connected post-traumatic encephalopathy currently on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the Veteran has averaged at least one major seizure in the last six months.  

2.  The Veteran's post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity is manifested by symptoms that satisfy the criteria for impairment level 1 for at least one facet of cognitive impairment.

3.  Resolving doubt in the Veteran's favor, a neck disability had its onset during active service.

4.  Headaches were caused by the service-connected neck disability.


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 40 percent for motor seizures, residuals of post-traumatic encephalopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 8045-8911 (2013).

2.  The criteria for a separate 10 percent rating for post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity have been met.  38 U.S.C.A. § 1155 , 5103A, 5107; 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2013).

3.  The criteria for entitlement to service connection for a neck disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the issues of service connection for a neck disability and headaches, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

March 2008 and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was obtained.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2009, February 2013, and September 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When the RO received the Veteran's current increased rating claim in March 2008, his traumatic brain injury (TBI) disability (then characterized as post-traumatic encephalopathy with secondary motor seizures) was evaluated as 20 percent disabling under Diagnostic Codes 8045-8911.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  At the time of the March 2008 claim, Diagnostic Code 8045 evaluated brain disease due to trauma and Diagnostic Code 8911 evaluated epilepsy, petit mal.  38 C.F.R. § 4.124a (2008).

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124a , Note (5).  

Under the revised Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a , Diagnostic Code 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Seizures

The Veteran's TBI disability has been evaluated based on his seizure disorder and is currently assigned a 20 percent disability rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8911.  As stated in the revised regulations, physical dysfunction, including seizures, are to be evaluated under an appropriate diagnostic code.

Under Diagnostic Code 8911, a 20 percent evaluation is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent evaluation is contemplated for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  38 C.F.R. § 4.124a, Diagnostic Code 8911, General Rating Formula for Major and Minor Epileptic Seizures.  

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).

During the appellate period, the Veteran was afforded VA examinations in June 2009 and February 2013.  During the June 2009 VA examination, the Veteran's seizures appeared to be reasonably controlled and he was taking medication regularly.  The examiner noted that during treatment in July 2008, it was reported that the Veteran had three seizures while asleep, possibly related to noncompliance of his medication.  His last seizure was in January 2009.  MRI of the brain was normal.  In February 2013, the Veteran reported that his last seizure was 3 to 4 months before.  The date of the most recent reported seizure activity was September 2012, which was not identified as a major or minor seizure.  He was diagnosed as having "absence seizures" or petit mal or atonic seizures.  Minor seizures occurred 0-1 times over the past 6 months and a major seizure occurred at least once in the past 2 years.  The average frequency of his major seizures was at least once in the past 6 months.   

The evidence show that he has had at least one major seizure in the last six months.  Although the February 2013 examiner indicated that a major seizure occurred only once in the past 2 years, the examiner also indicated that the Veteran averaged at least one major seizure in the past 6 months.  The Veteran reported having a seizure within the past 6 months of both VA examinations and having a seizure about 3 or 4 months before the February 2013 examination.  Although these seizures were not characterized as major or minor, based on the February 2013 examiner's finding that the Veteran averaged at least one major seizure every 6 months and resolving all doubt in the Veteran's favor, a higher rating of 40 percent is warranted.  

As the evidence only approximates a higher rating, a 60 percent disability rating is not warranted.  The evidence does not show that the Veteran averaged at least 1 major seizure in 4 months over the last year or 9 to 10 minor seizures per week.  Therefore, a rating of 60 percent is not warranted.  38 U.S.C.A. § 5107(b).

TBI Cognitive Impairment

During a private evaluation in April 2007, the Veteran was found to have some difficulties with current and remote memory and could recall only 3 of 6 digits.  VA treatment in January 2010 reported that the Veteran had poor recent memory as he could not "remember basics on a daily basis."  

During VA examinations in February 2013 and September 2013, the Veteran exhibited some memory loss, the manifestations of which have been described as mild and non-confirmed on objective testing.  He also had normal motor activity most of the time, but mildly slowed at times due to apraxia.  Hence, his level of impairment in these facets is no more than 1.  The examiners specifically indicated that he did not have any other manifestations of cognitive impairment or other residuals of TBI.

Accordingly, as the Veteran's level of impairment for all of the categories listed in the current version of Diagnostic Code 8045 is level 1, a separate rating of 10 percent rating is warranted.  The preponderance of the evidence is against a rating in excess of 10 percent for post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity as Veteran's level of impairment for any facet listed in Diagnostic Code 8045 does not exceed level 1.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the level and symptomatology of the Veteran's disabilities.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the motor seizures, residuals of post-traumatic encephalopathy, and service-connected post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Post-service medical treatment records show that the Veteran had been diagnosed as having degenerative joint disease and myelopathy of the cervical spine and headaches.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service treatment records show that the Veteran was injured during service in July 1980 and suffered from a head injury when a golf ball struck him in the head.  Treatment records during service following the injury show that the Veteran suffered from headaches.  The Veteran reported that he was working on a bridge at the time of the injury and fell off the bridge when he was struck in the head.  Subsequent VA treatment records show intermittent complaints of neck pain with an associated diagnosis of cervical spine arthritis, for which he underwent surgery, and headaches.  

Post-service VA treatment records show that the Veteran complained of having neck pain and headaches since the inservice accident.  During a November 1999 VA examination, the Veteran stated that since the inservice injury, his has had neck pain.  A June 2002 VA examination report stated that the Veteran was treated in February 2002 for a neck injury while working that occurred one year before when his work partner dropped a cylinder they were both carrying.  An MRI showed degenerative joint disease of the cervical spine.  The Veteran also complained of having severe headaches following the inservice injury.  

A June 2009 VA examination stated that myelopathy of the cervical spine was found on MRI.  In a September 2013 VA examination, the examiner opined that the Veteran's headaches developed after injuring his neck during service which caused tension headaches.  The examiner explained that the Veteran incurred a neck injury when he fell off a low bridge after being struck by a golf ball.  

While the September 2013 opinion did not explicitly address the post-service work injury to the neck, the examiner did state that the file was reviewed.  The examiner provided an explanation for the opinion provided, which appears to have been in part based on the Veteran's description of the inservice injury.  The Veteran has also complained of having neck pain since service.  Therefore, the evidence is, at worst, in equipoise.  In light of the foregoing, service connection for a neck disability is warranted.  38 U.S.C.A. § 5107(b).

Regarding the Veteran's headaches, he complained that he has suffered from headaches since service.  Service treatment records show complaints and treatment for headaches following the head injury.  Post-service treatment records also show intermittent complaints and treatment for headaches since service.  The September 2013 opinion stated that the headaches were caused by the service-connected neck injury, which occurred during service.  The examiner provided a rationale and the opinion is persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In light of the foregoing, service connection for headaches is warranted.


ORDER

A disability rating of 40 percent for motor seizures, residuals of post-traumatic encephalopathy, is granted.

A separate disability rating of 10 percent for post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity is granted.

Service connection for a neck disability is granted.

Service connection for headaches is granted. 


REMAND

Another examination is necessary to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The Board previously requested an opinion on this matter in July 2013.  In September 2013, a VA opinion was provided stating that the Veteran's inability to work was not apparently connected to his service-related injuries either in part or in aggregate, but when combined with his nonservice-connected cerebrovascular accident.  No rationale for this opinion was provided.  The Veteran has also been granted service connection for a neck disability and headaches and an increased in disability ratings for motor seizures, residuals of post-traumatic encephalopathy and post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity.  Another examination is necessary in order to adjudicate the issue of entitlement to TDIU.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities including the November 2006 cerebrovascular accident, it is at least as likely as not that his service-connected disabilities of a neck disability; headaches; motor seizures, residuals of post-traumatic encephalopathy; post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity; and hemorrhoids, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


